                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                     Case No. 18-CV-81277-ROSENBERG/REINHART

ADT LLC,

       Plaintiff,

v.

ADAM D. SCHANZ, et al.,

      Defendants.
_______________________/

     ORDER DENYING ALL PENDING MOTIONS FOR SUMMARY JUDGMENT

       This matter is before the Court on Defendants’ Motion for Partial Summary Judgment [DE

65] and Plaintiff’s Motion for Partial Summary Judgment [DE 50]. Both Motions have Responses.

For the reasons set forth below, both Motions are denied.

       Summary judgment is appropriate if “the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). The existence of a factual dispute is not by itself sufficient grounds to defeat a motion for

summary judgment; rather, “the requirement is that there be no genuine issue of material fact.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986). A dispute is genuine if “a

reasonable trier of fact could return judgment for the non-moving party.” Miccosukee Tribe of

Indians of Fla. v. United States, 516 F.3d 1235, 1243 (11th Cir. 2008) (citing Anderson, 477 U.S.

at 247-48). A fact is material if “it would affect the outcome of the suit under the governing law.”

Id. (citing Anderson, 477 U.S. at 247-48). In deciding a summary judgment motion, the Court

views the facts in the light most favorable to the non-moving party and draws all reasonable

inferences in that party’s favor. See Davis v. Williams, 451 F.3d 759, 763 (11th Cir. 2006). The
Court does not weigh conflicting evidence. See Skop v. City of Atlanta, 485 F.3d 1130, 1140 (11th

Cir. 2007). Thus, upon discovering a genuine dispute of material fact, the Court must deny

summary judgment. See id.

       This is the fourth case between the parties. In the second case, ADT v. Alarm Protection,

No. 15-CV-80073 (“ADT II”), the parties reached a settlement agreement. The instant case, the

fourth and latest case (“ADT IV”), concerns disputes over that settlement agreement.

       Plaintiff’s Motion seeks entry of judgment as to Count I (Breach of Contract for Damages)

and Count II (Breach of Contract for Specific Performance). Plaintiff’s Motion is premised on the

contention that there is no dispute in the record that Defendants breached a contract—the

settlement agreement in ADT II. In response, Defendants contend that Plaintiff itself breached the

settlement agreement and, as a result, Defendants were relieved of further performance under the

agreement. Under Florida law, a material breach of a contract excuses the nonbreaching party

from its obligations. E.g., Green Tree Servicing, LLC v. Milam, 177 So. 3d 7, 14 (Fla. Dist. Ct.

App. 2015). The Court therefore examines the specifics of Defendants’ position to determine

whether Plaintiff’s alleged breach could be a material breach.

       Defendants contend that Plaintiff violated the alternative dispute resolution component of

the parties’ settlement agreement. The parties’ essential (material) terms for the settlement

agreement were read into the record at a settlement conference before this Court:

       THE COURT: And I understand we have a settlement. Who is going to announce
       the essential terms?

       MS. NICOLE: Judge, I believe I am.
                                               ...

       And, then, the second part of the agreement the next essential term, is if ADT
       believes there has been a violation of the injunction, the parties have agreed to a

                                                2
       dispute resolution process that has to be followed prior to filing a motion for
       contempt with the Court, which includes just generally speaking, written notice and
       production of the recordings and other facts relating to the alleged violation. And a
       timeframe of 14 days to resolve the dispute. If it is not done it will go to mediation
       within 45 days and if it is not resolved in mediation, then, ADT may seek
       appropriate relief with the Court.

ADT II, 15-CV-80073, at DE 414 at 6. Consistent with the parties’ agreement, the Court entered

an agreed-upon injunction which included the following provision:

       The parties will work together in good faith to bring a prompt resolution of the dispute
       concerning the alleged violation.

Id. at DE 431. Defendants contend that Plaintiff did not engage in a “good faith” resolution of

“the” disputed violation(s), because Plaintiff demanded damages during dispute resolution not

only for “the” disputed violation(s), but also for unknown violations. In both ADT II and ADT III

(17-CV-81237), Plaintiff demanded an award of damages not only for known damages, but also

for unknown damages on the theory that it had suffered an uncertain, unknowable amount of

damages stemming and flowing from its known, concrete damages. Plaintiff thus argued to the

jury that it should receive a damages award multiplier, multiplying its known damages by a certain

amount, as high as a multiple of six or seven. In contrast, Defendants argued that the probability

of a deceived customer complaining was high, and that no damages multiplier was appropriate.

Defendants contend that at the alternative dispute resolution, Plaintiff demanded that its known

damages be multiplied, much as Plaintiff demanded from the jury in ADT III. In ADT IV,

Plaintiff’s counsel was deposed regarding ADT’s position on its alternative dispute resolution

damages demand:

       Q: Is it ADT’s position that . . . when attempting to resolve disputes [through
       alternative dispute resolution] that it should receive damages for customers other
       than those actually identified in the notices of violation?

       A: Yes.
                                                  3
ADT IV, DE 66-11 at 17-18.

          Construing all inferences in favor of the non-moving party, the Defendants, there is at least

a question of material fact as to whether Defendants’ defense that Plaintiff violated the alternative

dispute resolution procedures would be a breach of a material term of the settlement agreement for

two reasons. First, the parties were required to resolve “the” disputed violation(s), not known

violations and unknown violations. Second, Plaintiff’s obligation to negotiate in good faith may

mean that a demand for a damages modifier, particularly a high damages modifier, caused Plaintiff

to violate the terms of the parties’ settlement agreement.1 At the summary judgment stage, on the

record before the Court, the Court simply cannot conclude whether Plaintiff engaged in a good

faith resolution of its claims—an analysis of a party’s good faith intentions is a fact-intensive

inquiry. See, e.g., Duval Cnty. Sch. Bd. v. Fla. Public Emps. Relations Comm’n, 353 So. 2d 1244,

1248 (Fla. Dist. Ct. App. 1978). For these reasons,2 Plaintiff’s Motion for Summary Judgment is

denied.

          Turning to Defendants’ Motion for Summary Judgment, Defendants seek judgment in

favor of all Defendants other than Alder Holdings, LLC. More specifically, Defendants contend

that whenever the parties referred to “Alder” at the settlement conference in ADT II, the parties

were referring to Alder Holdings, LLC—not the many other Defendants in the case, most of which

had the word “Alder” in their name. In opposition, Plaintiff argues that when the parties used the



1 There are other grounds to perhaps infer that Plaintiff did not engage in good faith negotiations; the Court
emphatically rejected Plaintiff’s prior position that it need not comply with dispute resolution procedures if it chose
not to do so. ADT III, DE 31 at 9 (“Plaintiff’s position is therefore that it gets to choose. . . . The Court unequivocally
rejects Plaintiff’s position as directly contravening the terms of the parties’ settlement agreement and the terms of the
injunction.”).
2 There is also a question of material fact over whether Defendant Adam Schanz’s agreement to secure a debt was
limited insofar as his agreement was only to secure a promissory note (which was never executed).
                                                            4
word “Alder” all parties knew that the term referenced all Defendants, not just Alder Holdings,

LLC. Construing all inferences in favor of Plaintiff, the record does not clearly establish what the

parties meant by the use of the word “Alder” at the settlement conference. For this reason,

Defendants’ Motion for Summary Judgment is denied.

          For all of the foregoing reasons, it is hereby ORDERED AND ADJUDGED that

Defendants’ Motion for Partial Summary Judgment [DE 65] and Plaintiff’s Motion for Partial

Summary Judgment [DE 50] are both DENIED.

        DONE and ORDERED in Chambers, West Palm Beach, Florida, this 14th day of June,
2019.


                                                     ________________________________
                                                     ROBIN L. ROSENBERG
                                                     UNITED STATES DISTRICT JUDGE
Copies furnished to Counsel of Record




                                                 5
